DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-6,13,17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/2022.
Applicant's election with traverse of Species H and Species 3 in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that applicant states that the rubber ball cord for Fig. 7 of Species C has side cords which is similar to the rubber ball shown with side cords in Fig. 19 of Species H. Similarly, Fig. 8 of Species C shows a rubber ball with an end cord similar to end cord of Fig. 21 of Species H.  This is not found persuasive because the election of species pertains to the attachment type of the rigid stick, not the type of toy.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: Paragraph 121, handle has an instance of reference character “4706” being used to denote the handle whereas normally “4702” is used to denote the handle. Examiner believes this was a simple typographical error as the drawings themselves do not use the reference character “4706”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15-16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US 9623304 B2).
Regarding claim 1: Clarke discloses An assembly for exercising an animal, the assembly comprising: a rigid stick (12); and an attachment (16) for securing a toy (25) to the rigid stick; wherein the toy acts as a lure for the animal (as balls are attractive to animals, they would naturally act as lures), and the attachment directly secures the toy to the rigid stick (Figs. 7-10) such that each linear movement of the rigid stick results in a corresponding linear movement of the toy.
Regarding claim 2: Clarke discloses the limitations of claim 1 as shown above.
Clarke further discloses wherein the attachment allows a user to selectively secure (Secured in Figs. 7-10) and release the toy to and from the rigid stick (released by hurling, abstract).
Regarding claim 3: Clarke discloses the limitations of claim 1 as shown above.
Clarke further discloses wherein the attachment (16) is located at an end of the rigid stick (Fig. 1).
Regarding claim 15: Clarke discloses the limitations of claim 1 as shown above.
Clarke further discloses wherein the attachment (16) includes at least one groove ( at 28) and the groove matches a shape of a first part of the toy and has a groove diameter slightly smaller than the first part of the toy thereby allowing the groove to securely hold the first part of the toy (Figs. 9-10).
Regarding claim 16: Clarke discloses the limitations of claim 15 as shown above.
Clarke further discloses further comprising a cord channel (channels between members 20) extending from the groove to an end of the rigid stick (Fig. 1) for passing a cord from the first part of the toy to a second part of the toy (The channels allow for this passing therefore this limitation is met).
Regarding claim 21: Clarke discloses the limitations of claim 1 as shown above.
Clarke further discloses wherein the attachment (16) comprises a claw-shaped catch (28) that includes a plurality of side channels and a front channel (any channel between members 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above, and further in view of Chalk (WO 2015172204 A1).
Regarding claim 10: Clarke discloses the limitations of claim 1 as shown above.
Clarke fails to teach a sleeve lock through which the rigid stick passes; wherein the sleeve lock is movable along a portion of the rigid stick such that in a first position the sleeve lock covers the attachment thereby securing the toy within the attachment, and in a second position the sleeve lock does not cover the attachment thereby allowing the toy to be removed from the attachment.
However, Chalk teaches a sleeve lock (68) through which the rigid stick (60) passes; wherein the sleeve lock is movable along a portion of the rigid stick ( para 34, “Device 60 further comprises a closure assembly 68 which is moveably connected to handle 61 and is capable of movement therealong.”); such that in a first position the sleeve lock covers the attachment (Fig. 13, para 37, “When parts 74 and 75 of closure assembly 68 engage, retaining clip 82 is rotated into engagement with abutment 83 to lock closure assembly 68.) thereby securing the toy within the attachment, and in a second position the sleeve lock does not cover the attachment thereby allowing the toy to be removed from the attachment (Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment as disclosed by Clarke with the closure assembly as taught by Chalk so as to lock the toy within the attachment, and therefore allowing for easier transportation/storage of the stick and toy. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above.
Regarding claim 20: Clarke discloses the limitations of claim 1 as shown above.
Clarke discloses the claimed invention except for wherein the rigid stick is formed such that under lateral forces equal to a weight of the animal at a first end of the rigid stick while the rigid stick is held fixed in position at a second end opposite the first end deflects less than two percent of a length of the rigid stick.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that wherein the rigid stick is formed such that under lateral forces equal to a weight of the animal at a first end of the rigid stick while the rigid stick is held fixed in position at a second end opposite the first end deflects less than two percent of a length of the rigid stick., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Changing the material so that the deflection is less than two percent so that the apparatus is not accidentally destroyed by the animal or human during playing. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 21 above, and further in view of Levin (US 20120006309 A1) and Gelin (US 20100279907 A1).
Regarding claim 22: Clarke discloses the limitations of claim 21 as shown above.
Clarke further teaches the ball (25) is held within the claw-shaped catch (28).
Clarke fails to teach a rubber ball.
However, Levin teaches a rubber ball (para 60, “The ball thrower 10 may be used with a variety of different sized balls of different constructions, for example, a common tennis ball, rubber balls, or other specialized plastic balls may be used with the ball thrower 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ball as disclosed by Clarke with the rubber ball as taught by Levin so as to decrease the likelihood that the animal breaks or tears the ball.
Modified Clarke fails to teach a ball with a pair of side cords, respective ones of the pair of side cords extending from opposite sides of the rubber ball. 
However, Gelin teaches a ball with a pair of side cords (30, Fig. 1 & 2), respective ones of the pair of side cords extending from opposite sides of the rubber ball (Figs. 1 & 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rubber ball as disclosed by modified Clarke with the side cords as taught by Gelin so as to allow the ball to be hanged from the claws of the apparatus, allowing the user to have a different form of playing with the animal. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 21 above, and further in view of Camp (US 6171200 B1).
Regarding claim 23: Clarke discloses the limitations of claim 21 as shown above.
Clarke further teaches the ball is held within the claw-shaped catch (28) and the front-channel of the claw-shaped catch (any channel between members 20).
Clarke fails to teach a rubber ball with an end cord.
However, Camp teaches a rubber ball (Col 4 lines 1-4, “The cover material may be any soft and/or pliable material, for example, … a rubber or rubber-like material”)  with an end cord (310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ball as disclosed by Clarke with the rubber ball and end cords taught by Camp so as to allow the animal to play with a second part of the toy while the first part of the toy is secured within the claws of the apparatus. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied to claim 1 above, and further in view of Zauskey (US 3877736 A) and Galhardo (US 20150208629 A1).
Regarding claim 24: Clarke discloses the limitations of claim 1 as shown above.
Clarke fails to teach a movable handle, the movable handle including a sleeve through which the rigid stick passes whereby the movable handle may thereby slide up and down the rigid stick and rotate around the rigid stick during play.
However, Zauskey teaches a movable handle (26), the movable handle including a sleeve (34) through which the rigid stick (16) passes (Fig. 1) whereby the movable handle may thereby slide up and down the rigid stick and rotate around the rigid stick during play (Col 2 lines 6-9, “A handle member 26 (FIGS. 1 and 2), desirably of spherical form, is mounted on the rod 16 with freedom to rotate on its own axis and to shift lengthwise along the rod to accommodate any size hand.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the launcher as disclosed by Clarke with the movable handle as taught by Zauskey so as to allow for the user to adjust the handle’s positioning for a more comfortable apparatus setting dependent on the user’s desire.
Modified Clarke fails to teach a sleeve at a base of the handle.
However, Galhardo teaches a sleeve (40) at a base of the movable handle (50, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sleeve and handle as disclosed by modified Clarke with the sleeve at the base of the handle as taught by Galhardo so as to create a more comfortable handle portion for the user, as well as prevent the handle from sliding off the rigid stick. 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon are similar to applicant’s handle, rigid stick, attachment, and toy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619